Case 2:20-cv-02206-MEF Document 22                          Filed 08/02/21 Page 1 of 1 PageID #: 1586




                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      FORT SMITH DIVISION

RAYMOND PARSON, JR.                                                                                   PLAINTIFF

         v.                                   CIVIL NO. 2:20-cv-2206-MEF

KILOLO KIJAKAZI1, Acting
Commissioner, Social Security Administration                                                          DEFENDANT

                                                JUDGMENT

         For reasons stated in a memorandum opinion of this date, we conclude that the decision of

the Commissioner denying benefits to the Plaintiff is not supported by substantial evidence and

should be reversed and remanded for further consideration pursuant to sentence four of 42 U.S.C.

§ 405(g). The parties have sixty days from entry of the judgment on the docket in which to

appeal.

         If Plaintiff wishes to request an award of attorney’s fees and cost under the Equal Access

to Justice Act (EAJA) 28 U.S.C. § 2412, an application may be filed up until 30 days after the

judgment becomes “not appealable” i.e., 30 days after the 60-day time for appeal has ended. See

Shalala v. Schaefer, 509 U.S. 292, 296 (1993); 28 U.S.C. §§ 2412(d)(1)(B), (d)(2)(G).

         IT IS SO ORDERED AND ADJUDGED this 2nd day of August 2021.

                                                       /s/ Mark E. Ford
                                                       HON. MARK E. FORD
                                                       UNITED STATES MAGISTRATE JUDGE




1
  Kilolo Kijakazi became Acting Commissioner of the Social Security Administration on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted as the defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
